 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9 CEDARWOOD CONDOMINIUM OWNERS
   ASSOCIATION, a Washington non-profit              No. 2:18-cv-00367-RSM
10 corporation,
                                                      STIPULATION FOR AND ORDER OF
11
                                           Plaintiff, DISMISSAL
12
                                vs.                  (Clerk’s Action Required)
13

14 ALLSTATE INSURANCE COMPANY, a
   foreign insurance company,
15

16                                      Defendant.

17                                        STIPULATION
18          IT IS HEREBY STIPULATED by counsel for the parties hereto that all claims in this
19 action shall be dismissed with prejudice and without costs.

20
            DATED this 10th day of January, 2019.
21
                                           By: _s/Alfred E. Donohue_____________
22                                              Alfred E. Donohue, WSBA No. 32774
23                                              Wilson Smith Cochran Dickerson
                                                901 Fifth Avenue, Suite 1700
24                                              Seattle, WA 98164-2050
                                                Phone: (206) 623-4100 / Fax: (206) 623-9273
25
                                                Email: donohue@wscd.com
26                                              Of Attorneys for Defendant


     STIPULATION FOR AND ORDER OF                                                901 FIFTH AVENUE, SUITE 1700
     DISMISSAL (Cause No. 2:18-cv-00367-RSM) – 1                                 SEATTLE, WASHINGTON 98164
     ams/AED6513.092/3112437x                                                       TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
 1          DATED this 10th day of January, 2019.
 2
                                            By: __s/Jesse D. Miller______________
 3                                              Jesse D. Miller, WSBA No. 35837
                                                Ashbaugh Beal
 4                                              701 5th Avenue, Suite 4400
                                                Seattle, WA 98104-7031
 5
                                                Phone: (206) 386-5900 / Fax: (206) 344-7400
 6                                              Email: jmiller@ashbaughbeal.com
                                                Of Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION FOR AND ORDER OF                                            901 FIFTH AVENUE, SUITE 1700
     DISMISSAL (Cause No. 2:18-cv-00367-RSM) – 2                             SEATTLE, WASHINGTON 98164
     ams/AED6513.092/3112437x                                                   TELEPHONE: (206) 623-4100
                                                                                   FAX: (206) 623-9273
 1                                     ORDER OF DISMISSAL
 2           Based on the above stipulation, IT IS HEREBY ORDERED that this action is dismissed

 3 with prejudice and without costs.

 4
             DATED this 15 day of January 2019.
 5

 6

 7
                                                    A
                                                    RICARDO S. MARTINEZ
 8                                                  CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11 Presented by:

12
     By: _s/Alfred E. Donohue______________
13      Alfred E. Donohue, WSBA No. 32774
14      Wilson Smith Cochran Dickerson
        901 Fifth Avenue, Suite 1700
15      Seattle, WA 98164-2050
        Phone: (206) 623-4100 / Fax: (206) 623-9273
16
        Email: donohue@wscd.com
17      Of Attorneys for Defendant

18
   Approved as to form; notice of
19 presentation waived:

20

21 By: _s/Jesse D. Miller___________________
      Jesse D. Miller, WSBA No. 35837
22    Ashbaugh Beal
      701 5th Avenue, Suite 4400
23
      Seattle, WA 98104-7031
24    Phone: 206-386-5900 / Fax: 206-344-740
      Email: jmiller@ashbaughbeal.com
25    Of Attorneys for Plaintiff 	
26


      STIPULATION FOR AND ORDER OF                                           901 FIFTH AVENUE, SUITE 1700
      DISMISSAL (Cause No. 2:18-cv-00367-RSM) – 3                            SEATTLE, WASHINGTON 98164
      ams/AED6513.092/3112437x                                                  TELEPHONE: (206) 623-4100
                                                                                   FAX: (206) 623-9273
